Citation Nr: 0945282	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  07-02 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to 
April 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) above, which 
denied service connection for bilateral hearing loss.  

On his January 2007 substantive appeal, the Veteran indicated 
that he wanted to testify at a Travel Board hearing at his 
local RO.  However, in July 2008, the Veteran indicated that 
he would not be able to attend the hearing and he wanted this 
claim sent to the Board for adjudication.  The claim has been 
certified to the Board and the Board finds that all due 
process has been satisfied with respect to the Veteran's 
right to a hearing.  

For reasons discussed below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action is required on 
his part.  


REMAND

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss.  The Veteran has asserted that he 
served as a gunners mate during service, which required that 
he work in areas where loud guns were being used, without ear 
protection.  The Veteran believes that his current hearing 
loss is related to his military noise exposure.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2009).  

Even if disabling hearing loss is not demonstrated at 
separation, a veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is causally related to 
service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

Review of the service treatment records reflects that the 
Veteran's hearing was normal at his entrance and separation 
examinations in October 1962 and April 1965, respectively.  
Nevertheless, the evidentiary record reflects that the 
Veteran suffers from bilateral hearing loss that may be 
associated with his military service.  

The Veteran submitted an audiogram conducted by Certified 
Hearing Aid Center in July 2004; however, the audiometric 
readings contained on the audiogram report/graph are not 
interpreted.  As such, the July 2004 audiogram cannot be 
used.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(finding that neither the Board nor the RO may interpret 
graphical representations of audiometric data).  

The Veteran was afforded a VA/QTC examination in January 
2005, where audiometric testing and speech discrimination 
testing revealed bilateral hearing loss, as defined by VA.  
See 38 C.F.R. § 3.385.  After examining the Veteran, the 
examiner stated that the Veteran had mild to moderate hearing 
bilaterally, with good speech discrimination bilaterally.  
However, the examiner also stated that the tests revealed the 
Veteran was not being truthful in his admitted thresholds, 
given the results of the audiogram as compared to the results 
of the speech discrimination scores and the speech reception 
thresholds.  The examiner stated that, if the Veteran's 
admitted thresholds were accurate, he would not have been 
able to respond to the speech discrimination recording.  The 
examiner suggested that the Veteran be re-evaluated in order 
to obtain more truthful responses.  Nevertheless, the 
examiner stated that it is most likely that the etiology of 
any hearing loss is not related to service.  The examiner did 
not provide a rationale in support of her opinion.  

The Veteran was afforded another VA/QTC audiological 
examination in April 2005.  An examination report signed by 
the examining audiologist is not included in the record; 
however, the results of the April 2005 audiogram are included 
in the record, which reflects that audiometric testing 
revealed bilateral hearing loss, with normal speech 
discrimination scores.  See April 2005 email from RO 
personnel.  The record reflects that the April 2005 examiner 
felt that the results of this test were also inconsistent and 
recommended the Veteran undergo auditory brainstem response 
(ABR) testing to validate the results.  There is no 
indication that the April 2005 examiner provided an opinion 
as to the etiology of the Veteran's bilateral hearing loss.  

The Veteran underwent ABR testing in May 2005, which revealed 
findings consistent with cochlear hearing loss.  See May 2005 
written statement from Dr. J.C.S.  Dr. J.C.S. did not provide 
an opinion as to the etiology of the Veteran's hearing loss.  

While the May 2005 testing revealed cochlear hearing loss, 
there is no medical opinion of record which indicates if the 
findings from the May 2005 ABR test validated the previous 
audiometric findings reflected in the record.  Nor is there a 
competent medical nexus opinion of record that is based on 
the evidence in this case and is supported by a complete 
rationale.  The Board finds that these matters must be 
resolved before a fully informed decision can be rendered in 
this case.  Therefore, on remand, the RO will be requested to 
obtain a medical opinion that addresses the findings of the 
May 2005 ABR tests, in terms of validating the findings of 
the VA/QTC examinations in January and April 2005.  The RO 
will also be requested to obtain a medical opinion that 
addresses the likelihood that the Veteran's current hearing 
loss is related to service and is supported by a complete 
rationale.  

Accordingly, the case is REMANDED for the following action:

1.	Request that the audiologist who 
conducted the January 2005 VA/QTC 
examination review the claims file and 
provide an addendum to the previous 
report that addresses the following:

a.	Given the results of all 
audiometric and ABR testing 
conducted in conjunction with this 
claim, provide a diagnosis of any 
currently manifested hearing 
impairment.  The examiner should 
state whether the hearing 
impairment is bilateral or not.  

b.	Given the Veteran's report of in-
service and post-service noise 
exposure, and the results of the 
audiometric and ABR testing in 
January, April, and May 2005, is 
it at least as likely as not 
(i.e., a probability of 50 
percent), or unlikely (i.e., a 
probability of less than 50 
percent) that the Veteran's 
current hearing impairment is 
related to his military service 
from September 1963 to April 1965?

c.	A rationale must be provided for 
each opinion offered.  

d.	If it cannot be determined whether 
the Veteran currently has a 
hearing impairment that is related 
to his active service, on a 
medical or scientific basis and 
without invoking processes 
relating to guesses or judgment 
based upon mere conjecture, the 
examiner should clearly and 
specifically so specify in the 
report, and explain why this is so 
(if possible).

2.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on appeal is 
not granted to the Veteran's satisfaction, the 
veteran and his representative should be provided 
with a supplemental statement of the case and 
afforded the appropriate opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


